Citation Nr: 0929563	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appellant's claim of entitlement to service connection 
for a right knee disorder will be addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.   The appellant's current bilateral hearing loss is not 
shown by the medical evidence of record to be related to his 
active duty service.

2.   The appellant's current tinnitus is not shown by the 
medical evidence of record to be related to his active duty 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in January and April 2006, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant's claims were readjudicated in the 
June 2007 statement of the case and in the July and October 
2008 supplemental statements of the case.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment and personnel records and his identified VA 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
appellant was also provided a VA examination to determine the 
presence of bilateral hearing loss and tinnitus and, if 
present, the etiologies and severities thereof.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the appellant served on active duty service 
from October 1970 to May 1974.  As indicated on his Form DD 
214, the appellant received a National Defense Service Medal, 
a Parachute Badge, and a Vietnam Service Medal.  At the time 
of his discharge, the appellant was assigned to the 
Headquarters and Headquarters Detachment, 215th Combat 
Support Battalion as a Light Vehicle Driver.  Herein, the 
appellant is seeking service connection for bilateral hearing 
loss and tinnitus, to include as due to inservice acoustic 
trauma.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Sensorineural hearing loss will also be rebuttably presumed 
if manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The appellant's October 1970 enlistment examination 
demonstrates no hearing loss, tinnitus, or any general 
problems or complaints with respect to his ears or his 
hearing.  Contemporaneous audiological testing revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
-
5
LEFT
10
5
5
-
-5

No speech recognition testing was accomplished during this 
examination.
 
In November 1970, the appellant received treatment for left 
ear pain.  Physical examination revealed no infection.  
Ultimately, the impression was serum otitis.

In January 1972, the appellant complained that his ears were 
"popping" and that they would "drain."  After flushing out 
the appellant's ears, the diagnosis was right ear infection, 
otitis externa.  Five days later at a follow-up appointment, 
the appellant's condition was characterized as "much 
improved."

In February 1972, the appellant presented with complaints 
bilateral hearing loss and "popping" in his ears for the 
previous 2 years.  Upon physical examination, the examiner 
noted some cerumen in the appellant's ear canals.  The 
appellant's ears were flushed with Ceruminex; an impression 
was deferred.

Upon separation from active duty service in April 1972, the 
appellant's report of medical history indicates complaints of 
"ears, nose, or throat trouble," and hearing loss.  In the 
comments section of the report of medical history, the 
examiner noted that the appellant had "frequent ear 
infections, accumulation of cerumen with hearing loss."  The 
evidence of record did not include audiological testing 
contemporaneous with the appellant's separation from active 
duty service.

In June 2008, the appellant underwent a VA examination to 
ascertain the presence of bilateral hearing loss and tinnitus 
and, if present, the etiologies and severities thereof.  As 
reported by the appellant, he experienced constant ringing in 
his ears, bilaterally, and bilateral hearing loss, left 
greater than right.  The appellant further reported a history 
of inservice ear infections, but denied any recent otologic 
infections.  The appellant also reported having "water on 
[his] left ear" approximately 1 year prior to this 
examination and that he occasionally felt lightheaded when 
bending over.  The appellant described his tinnitus as high-
frequency ringing with an onset "since before [he could] 
remember."  With respect to inservice acoustic trauma, the 
appellant stated that he was exposed to mortar fire and noise 
associated with jumping out of airplanes.  After his 
discharge, the appellant stated that he worked as a carpenter 
and in oilfields as a supervisor; the appellant denied any 
post-service recreational noise exposure.  Contemporaneous 
audiological testing was done which revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
45
25
LEFT
45
50
35
30
40

On speech recognition testing using the Maryland CNC word 
list, the appellant scored 92 percent for his right ear and 
100 percent for his left ear.  The diagnosis was mild to 
moderate sensorineural hearing loss for the right ear and 
moderate to mild sensorineural hearing loss for the left ear.  
The examiner found that tympanometry revealed type-A 
typanogram for the right ear consistent with middle ear 
function within normal limits, and that tympanometry could 
not be completed for the left ear secondary to a lack of 
hermetic seal.  Bone conduction testing was completed; no 
air-bone gap was noted.

After reviewing the appellant's claims file, the examiner 
noted that the appellant service treatment records indicated 
a history of right ear otitis externa with "transient 
(likely conductive although not confirmed) hearing loss and 
popping in the ears bilaterally."  The examiner then stated 
that "[c]onductive hearing loss secondary to otitis externa 
is not related to noise exposure."  The examiner further 
noted that the appellant's service treatment records 
demonstrate a history of excessive ear cerumen.  The examiner 
opined:

No documentation is available for review 
in service medical records that 
indicates the [appellant] was ever 
diagnosed [sic] or treated for 
sensorineural hearing loss or tinnitus.  
While it is likely that the [appellant] 
was exposed to the acoustic trauma in 
service that he reports, it is also 
likely that the [appellant] was exposed 
to acoustic trauma while working in his 
civilian occupations following his time 
in [the] service.


The examiner ultimately found that "[i]t is less likely as 
not that the [appellant's] currently diagnosed conditions of 
hearing loss and tinnitus are related to his time in 
service."

After reviewing the appellant's claims folder, the Board 
finds that the record is without sufficient objective 
evidence supportive of a finding that his current bilateral 
sensorineural hearing loss or tinnitus became manifest or 
otherwise originated during his active duty service.  While 
there are inservice treatment reports documenting hearing 
loss associated with otitis externa, the appellant's service 
treatment records are otherwise silent with respect to 
bilateral sensorineural hearing loss and tinnitus.  As such, 
the first evidence of record of a diagnosis of either 
bilateral sensorineural hearing loss or tinnitus was dated in 
June 2008, more than 34 years after the appellant was 
discharged from active duty service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although tinnitus is capable of lay 
observation, the Board finds that this extended period 
without complaint or treatment for tinnitus, as well as the 
absence of any tinnitus complaints in his service treatment 
records, must also be considered.  Id., see also Charles v. 
Principi, 16 Vet. App. 360, 374-75 (2002). 

In this case, the appellant's statements are competent 
evidence that he was exposed to loud noise during service.  
However, the appellant's contentions that his current 
bilateral sensorineural hearing loss and tinnitus are related 
to his military service, as a layman, cannot be considered 
competent evidence on medical causation as the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical opinion of record 
concerning the etiology of the appellant's current bilateral 
hearing loss and tinnitus is negative to the appellant's 
claims.  

In making this determination, the Board acknowledges that the 
appellant submitted a claim of entitlement to service 
connection for "hearing loss" in November 2005.  The 
appellant did not distinguish between bilateral sensorineural 
hearing loss and non-sensorineural hearing loss, such as 
conductive hearing loss associated with otitis externa.  See 
Clemons v. Shinseki, No. 07-0558 (U.S. Vet. App. Feb. 19, 
2009) (per curiam order) (noting that the use of 
"condition(s)" in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered).  Inasmuch as the appellant may 
have intended to submit a claim of entitlement to service 
connection for hearing loss other than sensorineural hearing 
loss, the evidence of record does not include a current 
diagnosis of such.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, to the extent 
that the appellant's November 2005 claim contemplated non-
sensorineural hearing loss, service connection is not 
warranted.

Thus, in the absence of competent medical evidence that the 
appellant's bilateral hearing loss or tinnitus is related to 
his military service or was caused or aggravated by a 
service-connected disability, the preponderance of the 
evidence is against his claims for service connection.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied



REMAND

In June 2008, the appellant underwent a VA examination to 
determine the presence of right knee disorder and, if 
present, ascertain the etiology and severity thereof.  During 
the course of this examination, the examiner stated that the 
appellant "re-instituted" treatment at a VA Medical Center 
for his right knee disorder 3 years prior to the date of the 
examination, suggesting that the appellant had been receiving 
treatment a VA Medical Center, stopped such treatment or a 
period of time, and then began receiving treatment again.

After a thorough review of the appellant's claims file, the 
Board was unable to locate these records.  Further, it does 
not appear that the RO attempted to obtain these records.   
As such, the Board finds that a remand for further 
development is required to comply with VA's duty to assist.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a right knee disorder.  
The RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Once the above actions have been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


